Martin, J.,

delivered the opinion of the court.
In this case the plaintiff sues for the recovery of a tract of land, which his vendor had purchased from the United States. The defendant sets up title, purporting to be derived from the Spanish government, and confirmed by an act of the congress of the United States. There was a verdict and judgment against him, and he appealed.
His counsel complains, that the District Court disregarded the challenge made by him to the array of the jury, on the *453■ground that the jurors summoned, were irregularly drawn. In support of his challenge, a copy of the list of jurors made out by the parish judge and justices of the peace, from the persons subject to pay taxes, was produced ; and also a copy of the venire and certificate thereto, which was summoned for the term of the court.
A challenge to the array, on the ground that the jurors were irregularly drawn,' will he disregarded, and the trial proceeded in, when it does not appear there was any material irregularity in drawing them.
The mere fact that the clerk, while writing down the list, requested the sheriff to draw the names of the jurors from the box, does not vitiate the array so as to set aside the panel.
The certificate of the two justices of the peace at the foot •of the venire, attests, that the names of the jurors were drawn in their presence, without mentioning by whom. On this the plaintiff offered the clerk as a witness, who deposed, that he was requested by one of the magistrates to write down the names of the jurors as they were drawn, because he wrote with more facility ; that accordingly, he, the clerk, requested the sheriff who was then present, to draw for him the names of the jurors from the box, which was done, while the clerk and the other magistrates took down the names of the jurors as they were drawn.
To the admission of the clerk’s testimony, and to the rejection of the challenge to the array, the defendant’s counsel excepted.
It appears to us the testimony of the clerk was unnecessary. No irregularity in the drawing of the jurors was apparent on the face of the certificate offered, nor was any shown in any other manner. The magistrates certify that the jurors were drawn in their presence. If it was necessary that they should have added that the names were drawn by ■the clerk, it would have been equally so to add that they were drawn out of a box into which the sheriff had put the ballots containing the names of all the inhabitants of the parish, liable to pay taxes, according to a list furnished by the parish judge. The testimony of the clerk, if examined, shows that the jurors were properly drawn. 1 Moreau’s Digest, 299, 622, sec. 4, 5.
On the merits, the plaintiff has shown title to the land claimed, and nothing appears which authorizes us to disturb the verdict of the jury.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.